Koeppel v Volkswagen Group of Am., Inc. (2016 NY Slip Op 08108)





Koeppel v Volkswagen Group of Am., Inc.


2016 NY Slip Op 08108


Decided on December 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2016

Tom, J.P., Acosta, Andrias, Moskowitz, Kahn, JJ.


2355 650889/13

[*1]John Koeppel, Plaintiff-Appellant,
vVolkswagen Group of America, Inc., et al., Defendants-Respondents.


Michael H. Zhu, P.C., New York (Michael H. Zhu of counsel), for appellant.
Barack Ferrazzano Kirschbaum & Nagelberg LLP, Chicago, IL (Andrew Spangler of the bar of the State of Illinois, admitted pro hac vice, of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered October 26, 2015, which denied plaintiff's motion for leave to renew defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
This Court affirmed the dismissal of the complaint for failure to allege facts from which it could be inferred that defendants participated in plaintiff's business partners' alleged scheme to defraud plaintiff out of his ownership of a Volkswagen dealership (128 AD3d 441 [1st Dept 2015]). Plaintiff seeks renewal on the basis of an affidavit by one of his partners that he contends implicates defendants in the alleged scheme.
Plaintiff failed to provide reasonable justification for his failure to present the new evidence on defendants' motion (CPLR 2221[e][3]). In any event, the new facts do not change the original determination (CPLR 2221[e][2]). The affidavit contains no facts establishing that defendants knew of the alleged fraud.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2016
CLERK